DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection in combination with Greenhalgh US 2005/0277978.  Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection in combination with Fung et al. US 8469983. Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection in combination with Makower et al. US 6090063.
Greenhlagh discloses a tubular polymer longitudinal embolic member 40 (figure 3B) the embolic member being formed of polymer filaments (paragraph 0023), a tubular polymer longitudinal embolic member in the one or more tubular polymer longitudinal embolic members further comprises a central wire and an outer polymer layer (paragraph 0025; coils 40 may have a skeletal structure within the polymer tubular substrate 42, for example a metal wire; paragraph 0023, outer portion 24 is made of polymer filaments) to increase the biasing force and ensure expansion into a three dimensional shape within the aneurysm (paragraphs 0023, 0025), a tubular polymer longitudinal embolic member in the one or more tubular polymer longitudinal embolic members is a tubular strand (figures 3B, 4).
Fung et al. teaches a device comprising elongate tubular member and a suture for deployment and detachment from the catheter, the device comprising a cutting mechanism (for example, blade jaws 312, figures 3) which is a sliding sharp edge for cutting the segment of suture after it has been inserted into the desired location within the body (column 4, line 50-column 5, line 13).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cutting mechanism” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Greenhalgh US 2005/0277978 in view of Teoh et al. US 7153323.
Regarding claims 1-3 and 5-7, Berenstein et al. discloses an intrasacular device to occlude an aneurysm comprising:
a flexible and expandable liner 24 which is configured to be inserted into an aneurysm sac (figure 1B, 2A); and 
one or more polymer embolic members which are inserted into the liner after the liner has been inserted into the aneurysm sac (column 4, lines 11-26; column 4, lines 61-67; and column 6, lines 35-36; may fill liner with any common embolic agent such as longitudinal coils, particles, acrylics, hydrogels or other polymeric material), wherein accumulation of the embolic members in the liner causes the liner to expand, come into contact with the interior walls of the aneurysm sac, and conform to the shape of the interior walls of the aneurysm sac (figure 2C; column 5, lines 1-12).  

Greenhlagh discloses a tubular polymer longitudinal embolic member 40 (figure 3B) the embolic member being formed of polymer filaments (paragraph 0023), the polymer filaments increase the bioactive characteristics of the coil, a tubular polymer longitudinal embolic member in the one or more tubular polymer longitudinal embolic members further comprises a central wire and an outer polymer layer (paragraph 0025; coils 40 may have a skeletal structure within the polymer tubular substrate 42, for example a metal wire; paragraph 0023, outer portion 24 is made of polymer filaments) to increase the biasing force and ensure expansion into a three dimensional shape within the aneurysm (paragraphs 0023, 0025), a tubular polymer longitudinal embolic member in the one or more tubular polymer longitudinal embolic members is a tubular strand (figures 3B, 4), the one or more tubular polymer longitudinal embolic member 40 made from a materials selected from PEG, PMMA, PLGA and PEEK (paragraph 0023, polyglycolic acid, PGLA); or selected from the materials chitin and collagen to provoke a healing response (paragraph 0012, coated with collagen), or hydrogel coatings to cause the coils to adhere to one another and swell when exposed to blood (paragraph 0043)
Teoh et al. teaches a device for occluding an aneurysm sac liner 104 (figure 7), the liner comprising a net or mesh (woven, braided or knitted fabric, column 3, lines 61-65) to provide a net or mesh that is dense enough to resist penetration from the embolic members, but strong enough to contain them (column 4, lines 1-3). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Berenstein et al. with tubular polymer longitudinal embolic members having a In re Leshin, 125 USPQ 416.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Berenstein et al. with a net or mesh liner, as taught by Teoh et al., to provide a net or mesh that is dense enough to resist penetration from the embolic members, but strong enough to contain them. 
Regarding claim 7, Berenstein et al. discloses the embolic members being made from hydrogel (column 4, lines 24-26; net 24 is filled with coils, particles, acrylics, hydrogels).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Greenhalgh US 2005/0277978 in view of Teoh et al. US 7153323 as discussed above, and further in view of Sawhney et al. US 6379373.
Regarding claim 4, Berenstein et al. in combination with Greenhalgh and Teoh et al., disclose wherein the embolic members fill the net (Berenstein et al. column 4, lines 24-26; net 24 is filled with coils, particles, acrylics, hydrogels), the embolic members being tubular polymer longitudinal embolic members (Greenhalgh, tubular polymer longitudinal embolic members 42 may be formed from a variety of polymer or biocompatible filaments; figures 3B, 4, paragraph 0023), but do not explicitly disclose the embolic members are made from made from one or more materials selected from the group consisting 
However, Sawhney teaches a device for occluding a body lumen with embolic materials, wherein the embolic members are made of various materials such as cyanoacrylates, ethylene-vinyl alcohol copolymer mixtures, ethanol, estrogen, poly(vinyl acetate), cellulose acetate polymer, poly (vinyl alcohol), gelatin sponges, microfibrillar collagen, surgical silk sutures, detachable balloons, and coils (column 2, lines 21-27). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. in combination with Greenhalgh and Teoh et al. with embolic members of the claimed materials, and as taught by Sawhney, as a known material choice in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Greenhalgh US 2005/0277978 in view of Teoh et al. US 7153323 as discussed above and further in view of Linder et al. US 2009/0318948.
Regarding claim 8, Berenstein et al. discloses embolic members (21 and 22) may be releasably connected to the net or the delivery catheter (column 3, lines 24-27), and embolic material may be introduced into the net or mesh by any desired method, such as advancing coils, pushing material, or infusing or injecting material (column 4, lines 18-26), the mesh being detached from the delivery catheter using mechanical, electrical, heat-based, magnetic, chemical or other detachment (column 4, lines 27-34), but does not explicitly disclose wherein a longitudinal segment of the polymer longitudinal 
Linder et al. teaches inserting embolic elements into an aneurysm (paragraph 0056), the delivery system 430 may include a cutting element (not shown) at a distal end of the catheter to cut or slice the portion of the longitudinal embolic element once the aneurysm is sufficiently filled, or may cut smaller embolic members to fill the aneurysm cavity (paragraph 0056).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. in combination with Greenhalgh and Teoh et al. with a delivery device catheter which may cut the embolic members, as taught by Linder et al., as it is known in the art to cut the embolic members from the delivery system once the embolic members have satisfactorily filled the aneurysm.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Greenhalgh US 2005/0277978 in view of Teoh et al. US 7153323 as discussed above and further in view of Linder et al. US 2009/0318948 in view of Fung et al. US 8469983.
Regarding claim 9, Berenstein et al. in combination with Greenhalgh, Teoh et al. and Linder et al. disclose embolic members (Berenstein et al., 21 and 22) may be releasably connected to the net or the delivery catheter (Berenstein et al., column 3, lines 24-27), and embolic material may be introduced into the net or mesh by any desired method, such as advancing coils, pushing material, or infusing or injecting material (Berenstein et al., column 4, lines 18-26), the mesh being detached from the delivery catheter using mechanical, electrical, heat-based, magnetic, chemical or other detachment (Berenstein et al., column 4, lines 27-34), the a longitudinal segment of the polymer longitudinal embolic member is detached by a cutting mechanism after the segment has been inserted into the net or mesh (Linder et al., paragraph 0056), but does not explicitly disclose the cutting mechanism being a sliding sharp edge.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al.. in combination with Greenhalgh and Teoh et al. and Linder with a delivery device catheter which may cut the embolic members with a sliding sharp edge cutting mechanism, as taught by Fung et al., as it is known in the art to provide a sliding blade for cutting a suture or other members once within the deployed location in the body for detachment of the suture or members. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Greenhalgh US 2005/0277978 in view of Teoh et al. US 7153323 as discussed above and further in view of Linder et al. US 2009/0318948 in view of Makower et al. US 6090063. 
Regarding claim 10, Berenstein et al. in combination with Greenhalgh, Teoh et al. and Linder et al. disclose embolic members (Berenstein et al., 21 and 22) may be releasably connected to the net or the delivery catheter (Berenstein et al., column 3, lines 24-27), and embolic material may be introduced into the net or mesh by any desired method, such as advancing coils, pushing material, or infusing or injecting material (Berenstein et al., column 4, lines 18-26), the mesh being detached from the delivery catheter using mechanical, electrical, heat-based, magnetic, chemical or other detachment (Berenstein et al., column 4, lines 27-34), the a longitudinal segment of the polymer longitudinal embolic member is detached by a cutting mechanism after the segment has been inserted into the net or mesh (Linder et al., paragraph 0056), but does not explicitly disclose the cutting mechanism being a rotating sharp edge.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. in combination with Greenhalgh and Teoh et al. and Linder with a delivery device catheter which may cut the embolic members with a sliding sharp edge cutting mechanism, as taught by Makower et al., as it is known in the art to provide a rotating blade for cutting a filament or other members once within the deployed location in the body for detachment of the suture or members. 

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Greenhalgh US 2005/0277978 in view of Teoh et al. US 7153323 as discussed above and further in view of Kucharczyk et al. US 6463317.
Regarding claim 11 and 12, Berenstein et al. discloses a net or mesh having a proximal opening wherein the longitudinal embolic members are inserted through the proximal opening into the net or mesh after the net or mesh has been inserted into the aneurysm sac (column 4, lines 18-25), but fails to explicitly disclose a closeable proximal opening in the net or mesh, and wherein the proximal opening is closed after the longitudinal embolic members have been inserted into the net or mesh.
However, Kucharczyk et al. discloses a device for occluding an aneurysm sac, the device comprising a mesh (parachute element comprising a mesh, column 9, line 52-58) having a closeable proximal opening (column 15, lines 52-55), the mesh being filled with embolic members which are inserted through the proximal opening into the mesh after the mesh or net has been inserted into the aneurysm sac (figure 4, mesh is inserted with catheter 2 within aneurysm neck 24 and aneurysm 22; ‑by‑process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product‑by‑process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.2.    
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. in combination with Greenhalgh and Teoh et al. with a closeable proximal opening in the net or mesh, the proximal opening being closed after the longitudinal embolic members have been inserted into the met or mesh, as taught by Kucharczyk et al., in order to maintain the embolic members within the mesh once deployed into the aneurysm.
Regarding claim 13, Berenstein et al. discloses a net or mesh having a proximal opening wherein the longitudinal embolic members are inserted through the proximal opening into the net or mesh after the net or mesh has been inserted into the aneurysm sac (column 4, lines 18-25), the embolic members may be any common embolic agent, such as detachable coils, particles, acrylics, hydrogels, etc. (column 4, lines 24-26) which may be of varying sizes, but fails to explicitly disclose a closeable proximal opening in the net or mesh, the opening when open has a diameter that is at least 25% greater than the cross 
However, Kucharczyk et al. discloses a device for occluding an aneurysm sac, the device comprising a mesh (parachute element comprising a mesh, column 9, line 52-58) having a closeable proximal opening (column 15, lines 52-55), the mesh being filled with embolic members which are inserted through the proximal opening into the mesh after the mesh or net has been inserted into the aneurysm sac (figure 4, mesh is inserted with catheter 2 within aneurysm neck 24 and aneurysm 22; figure 5 shows expanding the mesh within the aneurysm 22), the proximal opening is closed by the device operator after the longitudinal members have been inserted into the mesh to keep the embolic material within the mesh once placed within the aneurysm (elastic ties 20 close the opening of the mesh 12, column 15, lines 52-55).  
Berenstein et al. and Kucharczyk et al. disclose the invention essentially as claimed, but fail to explicitly disclose the opening having a diameter that is at least 25% greater than the diameter of the embolic members.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an opening of sufficient diameter to deploy the embolic members which may be configured as different sizes or shapes, such as at least 25% bigger in order to easily deploy the members through the opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Additionally, Examiner notes that the opening may be larger or smaller relative to the type or size of the embolic members being inserted, and may be configured and capable of having the claimed dimensions.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. in combination with Greenhalgh and Teoh et al. with a closeable proximal opening in the net or mesh having a diameter at least 25% larger than the embolic members, and the proximal opening being .
Claims 14, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Greenhalgh US 2005/0277978 in view of Teoh et al. US 7153323 as discussed above and further in view of Aboytes et al. US 2013/0116722.
Regarding claim 14, Berenstein et al. discloses the device essentially as claimed as discussed above, but fails to disclose the proximal portion of the net or mesh having a first level of porosity, a distal portion of the net or mesh has a second level of porosity, and the second level is greater than the first level.
Aboytes et al. discloses an expandable device for treating an aneurysm (paragraph 0007), the expandable implant 110 being porous and may be constructed of a mesh material (paragraph 0075) the proximal portion 120 of the net or mesh having a first level of porosity, a distal portion 130 of the net or mesh has a second level of porosity, and the second level is greater than the first level (figure 1, portion 130 may have a porosity greater than the porosity of the portion 120; paragraph 0076; implants may have various density mesh portions, paragraph 0062), the different portions of the implant having different densities or porous for various portions as positioned within the aneurysm or over the aneurysm neck and to control blood flow or cell attachment (paragraph 0074).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. in combination with Greenhalgh and Teoh et al.to have a mesh having variable porosities, as taught by Aboytes et al., for various portions of the implant to fill or attach within an aneurysm to control blood flow or cell attachment.
Regarding claims 15 and 16, Berenstein et al. discloses the device essentially as claimed as discussed above including a denser proximal portion including a reinforcement member to provide a 
Aboytes et al. discloses an expandable device for treating an aneurysm (paragraph 0007), the expandable implant comprising a mesh (paragraph 0265), the expandable implant may also be comprised of a first material and a second material to provide a different stiffness, including a softer distal end portion and to be deployed within the aneurysm, and a stiffer proximal end portion to provide help support the implant at the neck of the aneurysm (paragraph 0266), the mesh may have two or more densities comprising a varying number of filaments (paragraph 0267), the filaments can be wire or polymer or other suitable materials (paragraph 0265) and can include a mixture of wire types and wire sizes (paragraph 0265), the implant may be made with polymer fibers and metal wire mixed together (paragraph 0265) to provide the desired configuration for stiffness and mesh densities for placement and flexibility within the aneurysm.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al. in combination with Greenhalgh and Teoh et al. with a mesh having a distal portion having a greater level of flexibility, elasticity and/or malleability and composed of a greater percentage of metal wires, as taught by Aboytes et al., to provide an expandable implant having various portions of the implant comprising different materials, different stiffness or .
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenstein et al. US 7695488 in view of Greenhalgh US 2005/0277978 in view of Teoh et al. US 7153323 as discussed above and further in view of Rosqueta et al. US 8142456.
Regarding claims 17- 20, Berenstein et al., Greenhalgh and Teoh et al. disclose a device essentially as claimed as discussed above including an intrasacular neck bridge (Berenstein et al., 42) which is configured to expand when inserted into the aneurysm (Berenstein et al., figures 2A-2B) and increase the density of the proximal portion, the neck bridge being attached to the net or mesh (Berenstein et al., figure 2B), the neck bridge being inside the net or mesh (Berenstein et al., figure 2B), but fails to disclose the intrasacular neck bridge being closer to the aneurysm neck than the net or mesh or being outside the net or mesh. 
Rosqueta et al. discloses a device for treatment of an aneurysm, comprising an intrasacular implant 70, the implant comprising a net or mesh and an intrasacular neck bridge 76 which is attached to the net or mesh (figure 4A), the neck bridge being closer to the aneurysm neck than the net or mesh or being outside the net or mesh (figure 4A), the neck bridge 76 providing additional reinforcement and improve blood flow disruption potential (column 9, lines 53-58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berenstein et al., Greenhalgh and Teoh et al. to provide an intrasacular neck bridge, as taught by Rosqueta et al., to provide a bridge that is positioned on the outside of the net or mesh, but still provides additional reinforcement for the implant and may increase the density of the proximal portion and control blood flow.  Examiner notes that Berenstein et al. In re Japikse, 86 USPQ 70.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771